SULLIVAN,
Presiding Justice, dissenting:
¶ 14. Because I disagree with the majority’s conclusion that there is ample evidence in the record to support Walter’s conviction, I respectfully dissent. The palm print found inside the house was that of Otey, not Walter, and is not “highly *1077incriminating” of Walter. There was no evidence presented at trial which placed Walter inside the house, only testimony of witnesses who saw him outside of the house. Walter also offered three alibi witnesses placing Walter at his mother’s house at the time of the shooting. The majority ultimately relies on the “physical evidence” of Otey’s palm print inside the house, coupled with disputed testimony placing Walter outside of the house with Otey, as legally sufficient to prove that Walter was guilty beyond a reasonable doubt of one count of armed robbery, one count of burglary of a dwelling, and two counts of aggravated assault. The evidence is not legally sufficient to support the conviction. Because the evidence is scant, circumstantial, contradicted, and well short of what is needed to prove all of the elements of the crimes charged beyond a reasonable doubt, Walter’s convictions should be reversed and rendered, and he should be discharged.
PITTMAN, P.J., AND McRAE, J., JOIN THIS OPINION.